Citation Nr: 1726164	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1965 to November 1967.  He died in September 2009.  The Appellant is the Veteran's surviving spouse.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board denied the claim in a March 2015 decision.

The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  In February 2016, the CAVC granted a Joint Motion for Remand (JMR) for further development.  The JMR noted that some records were not fully legible and that there may be outstanding records dated between June 2009 and September 2009. 

In May 2017, the Veteran's attorney submitted identified outstanding pertinent records and indicated the Appellant wished to waive her right to have additional evidence reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The Veteran's cause of death was attributable to his service-connected posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).  


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


